F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                             FEB 25 1997
                              FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

    ROBERT L. BLOCKER,

                Plaintiff-Appellant,

    v.                                                     No. 96-5174
                                                     (D.C. No. 95-CV-513-M)
    SHIRLEY S. CHATER,                                     (N.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before BALDOCK, EBEL, and LUCERO, Circuit Judges.




         Claimant-appellant Robert L. Blocker appeals the district court’s

affirmance of the Commissioner of Social Security’s denial of claimant’s

applications for disability insurance benefits and supplemental security income

(SSI) benefits. 1 Because claimant’s appeal raises issues which were not presented

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
         After examining the briefs and appellate record, this panel has determined
                                                                         (continued...)
to the district court or to the Appeals Council, and because the Commissioner’s

decision is supported by substantial evidence, we affirm.

      Claimant applied for disability and SSI benefits in July 1992, alleging an

inability to work after December 31, 1991, due to epilepsy, back problems, and

high blood pressure. There is also evidence that claimant suffers from a left knee

impairment. After a hearing at which a vocational expert testified, the

administrative law judge (ALJ) found that claimant retains the ability to perform

his former work as a wrapper despite his impairments and, therefore, he is not

disabled. The Appeals Council denied review, making the ALJ’s decision the

final decision of the Commissioner. The district court affirmed, and this appeal

followed.

      We review the Commissioner’s decision to determine whether her factual

findings are supported by substantial evidence and whether correct legal standards

were applied. See Castellano v. Secretary of Health & Human Servs., 26 F.3d

1027, 1028 (10th Cir. 1994). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id.

(quotations and citations omitted). We may “neither reweigh the evidence nor



1
 (...continued)
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is
therefore ordered submitted without oral argument.

                                         -2-
substitute our judgment” for that of the Commissioner. Casias v. Secretary of

Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991).

      On appeal, claimant argues that the ALJ erred in finding that claimant

retains the ability to lift twenty-five pounds frequently, and in failing to consider

the vocational effect of claimant’s “absent seizures.” Neither of these issues was

raised, however, to the Appeals Council or to the district court. See R. II at

24-25; Plaintiff’s Memorandum Brief, attached to Appellant’s Brief. Absent

compelling reasons, we do not consider issues raised for the first time on appeal.

See Crow v. Shalala, 40 F.3d 323, 324 (10th Cir. 1994). As claimant has not

identified any compelling reasons to deviate from the general rule, we hold that

his issues have not been preserved for appeal. See id. Even if these issues were

properly before us, the Commissioner’s conclusion that claimant can perform his

former work as a wrapper is supported by substantial evidence in the record.

      AFFIRMED.

                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                          -3-